Opinion issued December 4, 2003













In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-01076-CR
____________

ALI ELHAG, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 263rd District Court
Harris County, Texas
Trial Court Cause No. 820637



 
MEMORANDUM  OPINION
               We are without jurisdiction to entertain this appeal.  Appellant was
sentenced in this case on May 1, 2003.  No motion for new trial was filed.  The
deadline for filing notice of appeal was therefore Monday, June 2, 2003, because the
thirtieth day after sentencing fell on a weekend.  Tex. R. App. P. 4.1(a), 26.2(a)(1).
               Notice of appeal was deposited in the mail on September 22, 2003,
according to the postmark on the copy of the envelope included in the clerk’s record. 
Because the notice of appeal was mailed after the filing deadline, it did not comply
with Rule 9.2 of the Texas Rules of Appellate Procedure, the “mailbox rule.”  See
Tex. R. App. P. 9.2(b).
               We therefore dismiss the appeal for lack of jurisdiction.  Slaton v. State, 981
S.W.2d 208, 209-10 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522
(Tex. Crim. App. 1996).
               All pending motions are denied as moot.
               It is so ORDERED.
PER CURIAM
Panel consists of Justices Taft, Jennings, and Hanks.
Do not publish.  Tex. R. App. P. 47.2(b).